DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-20 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/31/2020 (2), 2/11/2020, 3/31/2021, 8/31/2021, 10/18/2021, 2/16/2022, 6/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the office.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Drawings
The drawings are objected to because of the following minor informality: 
Figure 9 device 800 and Figure 10 device 1000 are missing identifying numbers for their components making it unclear whether these are the same components that are tagged in Figure 8 or different components. Please add identifying numbers to these figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
  Claims 1, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “automatically presenting a first predicted destination notification that presents a first traffic level descriptor describing a first amount of traffic along the first route to the calendar event” the wording is unclear and therefore indefinite because it is unclear whether the “a first amount of traffic” is describing the same “first amount of traffic” from the limitation above or a different amount of traffic. The limitation is interpreted to be referring to the same “first amount of traffic”.
Claims 2-8, 10-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1, 9 and 15 and for failing to cure the deficiencies listed above. 
  Claims 2, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “identifying that an electronic ticket stored on the computing device corresponds to a ticketed event at a second predicted destination of the one or more predicted destinations”, the wording is unclear in light of the specification and therefore indefinite. The specification indicates that predicted destinations are supplemented with new candidate destinations determined from electronic tickets, for example as described on page 5 ln. 6-15. Therefore, it is unclear if this limitation is indicating that a second predicted destination from the electronic ticket is matched with a previously identified destination or if the limitation is simply indicating that a second predicted destination may be a ticketed event identified from an electronic ticket stored on the computing device. The limitation is interpreted so that identifying a second destination based on an electronic ticket stored on the computing device reads on it.   
Claims 3, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 2, 10 and 16 and for failing to cure the deficiencies listed above. 
  Claims 3, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “… automatically presenting the second predicted destination to include the second predicted destination …”, the wording is unclear and therefore indefinite because it is unclear how “include the second predicted destination” further modifies the presentation. The limitation is interpreted to be: automatically presenting the second predicted destination. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the accessed event data includes electronic ticket application data, calendar application data, and reminder application data”, the wording is unclear and therefore indefinite because it is unclear whether this limitation is indicating a single first predicted destination notification is based on each of these sets of data or whether this limitation is indicating different predicted destination notifications can be based on this variety of data. The limitation is interpreted so that accessing event data from electronic ticket information, calendar information and reminder application to display different predicted destination notifications reads on it. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the first traffic level descriptor describes the first amount of traffic along the route as being one of usual traffic, better than usual traffic, and worse than usual traffic”, the wording is unclear and therefore indefinite because it is unclear whether this limitation is indicating that the traffic level descriptor is specifically using these words in providing a description of the traffic or whether the limitation is simply indicating that the descriptor has the effect of informing the user of how traffic compares to normal. The limitation is interpreted so that a traffic descriptor that provides a comparison to traffic based on the traffic being usual, better than usual and worse than usual traffic reads on it.  
Claims 7, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “presenting the first predicted destination notification”, the wording is unclear and therefore indefinite because it is unclear whether this presentation is in addition to the automatic presentation of the independent claim or if the same presentation is being described. The limitation is interpreted to be already included in the independent claim. 
With respect to the limitation, “detecting that a traffic level to the calendar event has changed from the first amount of traffic to a third amount of traffic”, the wording is unclear and therefore indefinite because it is unclear whether this limitation is indicating that the third traffic amount is detected (ie after a second) or whether the number “third” is simply used to differentiate the traffic level from the traffic level determination of the independent claim. The limitation is interpreted so that detecting a traffic level has changed reads on it. 
Claims 8, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With respect to the limitation, “presenting the first predicted destination notification”, the wording is unclear and therefore indefinite because it is unclear whether this presentation is in addition to the automatic presentation of the independent claim or if the same presentation is being described. The limitation is interpreted to be already included in the independent claim. 
With respect to the limitation, “identifying a third route to the first predicted destination; and determining a fourth amount of traffic along the third route to the first predicted destination”, the wording is unclear and therefore indefinite because it is unclear whether this limitation is indicating three routes are determined to the first predicted destination, or whether the number “third” is simply used to indicate a different route to the destination is determined. Similarly, it is unclear whether the wording “fourth amount of traffic” on the route is indicating that traffic has changed on the third route four times or whether it is simply indicating that there is a different amount of traffic along the alternate route. The limitation is interpreted so that identifying an alternate route to the destination and traffic along the alternate route reads on it. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9 and 15 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more. Claims 1, 9 and 15 are directed to the abstract idea of a mental process. The limitation step of “identifying one or more predicted destinations for the computing device”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person could identify destinations they intend to travel and store the associated information in their brain. Similarly, the limitation step of, “identifying a calendar event at a first predicted destination of the one or more predicted destinations” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person could mentally identify a calendar event at a destination they intend to travel. Similarly, the limitation step of, “determining a first amount of traffic on a first route to the first predicted destination”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person could mentally determine that traffic on the route is typically a certain way. Similarly, the limitation step of, “… a first traffic level descriptor describing a first amount of traffic along the first route to the calendar event, and a first time to leave for the calendar event”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person could mentally determine that traffic is better than usual and estimate a time to leave to arrive at an event. 
	With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claim recites the additional elements of a “computing device” in claims 1, 9 and 15 and a “non-transitory computer readable medium” and “processing unit” in claim 15. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, the claim recites the additional element of “automatically presenting a first predicted destination notification that presents a first traffic level descriptor describing a first amount of traffic along the first route to the calendar event, and a first time to leave for the calendar event”. This additional element is only utilized to add insignificant extra-solution activity of displaying the results of analysis. The claim is drawn to the abstract idea of a mental process. This additional element is only used to provide an output of the results of the mental process and is therefore extra-solution activity. If a claim limitation, under its broadest reasonable interpretation covers the performance of the limitation in the mind and the added elements only provide extra-solution activity, then the claim falls within the “Mental Processes” grouping of abstract ideas.  These claims are directed to an abstract idea.
With respect to Step 2B, the aforementioned additional elements are all generic computer elements have been held to be not significantly more than the abstract idea by Alice. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of using a “computing units”, “non-transitory computer readable medium” and “processing unit” to receive information and supply instructions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, with respect to the limitation describing the presentation of the traffic descriptor and time to leave, this presentation is not sufficient to amount to significantly more than the judicial exception, because as detailed in Electric Power Group, additional elements that are used to simply display results do not amount to significantly more than the abstract idea itself.
 Claims 2-8, 10-14 and 16-20 are rejected under U.S.C. 101 as being dependent on rejected claims 1, 9 and 15 and for failing to cure the deficiencies listed above. 
Claims 2, 10 and 16 recite details drawn to further specifying the mental process performed in claims 1, 9 and 15. The limitation, “identifying that an electronic ticket stored on the computing device corresponds to a ticketed event at a second predicted destination of the one or more predicted destinations”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can mentally determine that an electronic ticket includes a second destination that a user will likely travel to. Similarly, the limitation, “… a second traffic level descriptor describing a second amount of traffic along a second route to the ticketed event of the stored electronic ticket, and a second time to leave for the ticketed event”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can mentally determine traffic along a new route and a time to leave to get to a ticketed event. 
	With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements that practically integrate the abstract idea or are significantly more than the abstract idea for the reasons provided in rejection to the independent claims above.  
Claims 3, 11 and 17 recite details drawn to further specifying the mental process performed in claims 1, 9 and 15. The limitation, “parsing ticket data from an electronic ticket application of the device; identifying, from the ticket data, a location of the ticketed event as the second predicted destination for the computing device”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can mentally review ticket information and determine a destination. 
With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claim recites the additional element of “automatically presenting the second predicted destination to include the second predicted destination”. This additional element is only utilized to add insignificant extra-solution activity of displaying the results of analysis. The claim is drawn to the abstract idea of a mental process. This additional element is only used to provide an output of the results of the mental process and is therefore extra-solution activity. If a claim limitation, under its broadest reasonable interpretation covers the performance of the limitation in the mind and the added elements only provide extra-solution activity, then the claim falls within the “Mental Processes” grouping of abstract ideas.  These claims are directed to an abstract idea.
With respect to Step 2B, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as detailed in Electric Power Group, additional elements that are used to simply display results do not amount to significantly more than the abstract idea itself.
Claims 4, 12 and 18 recite details drawn to further specifying the mental process performed in claims 1, 9 and 15.  The limitations, “ identifying a user account for a user of the computing device; determining that at least one other computing device is associated with the identified user account; accessing event data that was generated at the at least one other computing device, generating the first predicted destination notification based on the accessed event data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can mentally identify computing devices are associated with a same user and based on that determination review event data generated by a second computing device in order to predict a destination location. 
With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements that practically integrate the abstract idea or are significantly more than the abstract idea for the reasons provided in rejection to the independent claims above.  
Claim 5 recites additional details drawn to further specifying the type of information considered in the mental process of the independent claim to determine a predicted destination, such as electronic ticket application data, calendar application data, and reminder application data. This step just further details a process that can be performed in a human mind. Specifying the type of information, a human may consider does not make the limitation more than the abstract idea of a mental process. 
With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements that practically integrate the abstract idea or are significantly more than the abstract idea for the reasons provided in rejection to the independent claims above.  
Claim 6 recites further details for the additional element of outputting the results of the analysis by describing traffic information as being usual traffic, better than usual traffic, and worse than usual traffic. The determination of the traffic amount in comparison to normal is a mental process that can be performed by a human. The presentation of this information is still extra-solution activity that does not practically integrate the abstract idea or amount to significantly more than the abstract idea for the reasons provided in the rejection to the independent claim 1 above. 
Claims 7, 13 and 19 recite details drawn to further specifying the mental process performed in claims 1, 9 and 15.  The limitations, “detecting that a traffic level to the calendar event has changed from the first amount of traffic to a third amount of traffic”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can mentally determine that traffic to an event on a calendar has become worse or better. Similarly, the limitation step of “generating a third traffic level descriptor that corresponds to the third amount of traffic”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can mentally generate a way to describe the traffic in comparison to normal traffic conditions. Similarly, the limitation step of, “…  third traffic level descriptor for the third amount of traffic along the first route to the calendar event, and a third time to leave for the calendar event”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person could mentally determine that traffic has changed to be worse than usual and estimate a time to leave to arrive at an event. 
With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements that practically integrate the abstract idea or are significantly more than the abstract idea for the reasons provided in rejection to the independent claims above.  
Claims 8, 14 and 20 recite details drawn to further specifying the mental process performed in claims 1, 9 and 15.  The limitation, “at a second time, identifying a third route to the first predicted destination”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person could mentally determine an alternate route to a predicted destination. Similarly, the limitation step of “determining a fourth amount of traffic along the third route to the first predicted destination”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person could mentally determine that a different amount of traffic along an alternate route to the destination. Similarly, the limitation step of “… fourth traffic level descriptor for the fourth amount of traffic along the third route to the calendar event, and a fourth time to leave for the calendar event”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person could mentally determine traffic along the new route and estimate a time to leave to arrive at an event. 
With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements that practically integrate the abstract idea or are significantly more than the abstract idea for the reasons provided in rejection to the independent claims above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karakotsios (US 9,574,894) in view of Kudo et al. (2004/0128066). 
As per Claim 1, Karakotsios et al. discloses a method implemented by a computing device, the method comprising: 
identifying one or more predicted destinations for the computing device (5:26-37, 8:43-47, 9:60-65 Fig. 3 Step 310 Locations where users spend a minimum amount of time or locations on a user’s calendar can be stored as “dwell” locations and can be used to predict destinations); 
identifying a calendar event at a first predicted destination of the one or more predicted destinations (5:43-46, 9:60-65 Calendar event can be used to determine destination at one of the “dwell” locations); 
determining a first amount of traffic on a first route to the first predicted destination (5:57-67, 11:45-50 Fig. 6 Step 604 Traffic along route to destination is determined); and 
automatically presenting a first predicted destination notification that presents information based on a first amount of traffic along the first route to the calendar event, and a first time to leave for the calendar event (3:1-6, 12:1-23, Fig. 6 Steps 608 and 614 User may be notified of when to leave for event and provided information based on traffic level, for example a user may be notified of required schedule adjustments to accommodate traffic delays etc.).

	While Karakotsios et al. discloses presenting information based on a first amount of traffic, Karakotsios et al. does not explicitly disclose presenting a first traffic level descriptor describing a first amount of traffic. 

	However, Kudo et al. teaches: presenting a first traffic level descriptor describing a first amount of traffic ([0151-0152]; Fig. 23 Traffic description describing traffic information on route to predicted destination is provided).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karakotsios et al. to include the above limitations, as detailed in Kudo et al. with the motivation being increase user convenience by allowing the occupant to receive useful information about the destination without special operation as detailed in Kudo et al. [0011]. 

As per Claim 9, Karakotsios et al discloses a non-transitory computer readable medium storing a program executable by at least one processing unit of a computing device, the program comprising sets of instructions for: 
identifying one or more predicted destinations for the computing device (5:26-37, 8:43-47, 9:60-65 Fig. 3 Step 310 Locations where users spend a minimum amount of time or locations on a user’s calendar can be stored as “dwell” locations and can be used to predict destinations); 
identifying a calendar event at a first predicted destination of the one or more predicted destinations (5:43-46, 9:60-65 Calendar event can be used to determine destination at one of the “dwell” locations); 
determining a first amount of traffic on a first route to the first predicted destination (5:57-67, 11:45-50 Fig. 6 Step 604 Traffic along route to destination is determined); and 
automatically presenting a first predicted destination notification that presents information based on a first amount of traffic along the first route to the calendar event, and a first time to leave for the calendar event (3:1-6, 12:1-23, Fig. 6 Steps 608 and 614 User may be notified of when to leave for event and provided information based on traffic level, for example a user may be notified of required schedule adjustments to accommodate traffic delays etc.).

	While Karakotsios et al. discloses presenting information based on a first amount of traffic, Karakotsios et al. does not explicitly disclose presenting a first traffic level descriptor describing a first amount of traffic. 

	However, Kudo et al. teaches: presenting a first traffic level descriptor describing a first amount of traffic ([0151-0152]; Fig. 23 Traffic description describing traffic information on route to predicted destination is provided).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karakotsios et al. to include the above limitations, as detailed in Kudo et al. with the motivation being increase user convenience by allowing the occupant to receive useful information about the destination without special operation as detailed in Kudo et al. [0011]. 

As per Claim 15, Karakotsios et al discloses a device comprising: 
a set of processing units (11:40-45 Fig. 10 Computing device 1000 including processor 1002); and 
a non-transitory computer readable medium storing a program executable by at least one processing unit of the set of processing units, the program comprising sets of instructions for (11:40-45 Fig. 10 Computing device 1000 including memory 1004): 
identifying one or more predicted destinations for the computing device (5:26-37, 8:43-47, 9:60-65 Fig. 3 Step 310 Locations where users spend a minimum amount of time or locations on a user’s calendar can be stored as “dwell” locations and can be used to predict destinations); 
identifying a calendar event at a first predicted destination of the one or more predicted destinations (5:43-46, 9:60-65 Calendar event can be used to determine destination at one of the “dwell” locations); 
determining a first amount of traffic on a first route to the first predicted destination (5:57-67, 11:45-50 Fig. 6 Step 604 Traffic along route to destination is determined); and 
automatically presenting a first predicted destination notification that presents information based on a first amount of traffic along the first route to the calendar event, and a first time to leave for the calendar event (3:1-6, 12:1-23, Fig. 6 Steps 608 and 614 User may be notified of when to leave for event and provided information based on traffic level, for example a user may be notified of required schedule adjustments to accommodate traffic delays etc.).

	While Karakotsios et al. discloses presenting information based on a first amount of traffic, Karakotsios et al. does not explicitly disclose presenting a first traffic level descriptor describing a first amount of traffic. 

	However, Kudo et al. teaches: presenting a first traffic level descriptor describing a first amount of traffic ([0151-0152]; Fig. 23 Traffic description describing traffic information on route to predicted destination is provided).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karakotsios et al. to include the above limitations, as detailed in Kudo et al. with the motivation being increase user convenience by allowing the occupant to receive useful information about the destination without special operation as detailed in Kudo et al. [0011]. 

Claims 2-3, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Karakotsios (US 9,574,894) in view of Kudo et al. (2004/0128066) in further view of Takahashi (JP 3957062).

As per Claim 2, Karakotsios et al. discloses the method of claim 1, further comprising: 
identifying that an electronic ticket corresponds to a ticketed event at a second predicted destination of the one or more predicted destinations (9:60-66, 10:40-60, 17:50-56 Identify ticket destination and add event to calendar to become predicted destination. Destination may be a second destination because the process of Fig. 5 for inferring destinations is repeated for new vehicle movement/ time of day); and 
automatically presenting a second predicted destination notification that presents a second traffic level descriptor describing a second amount of traffic along a second route to the ticketed event of the stored electronic ticket, and a second time to leave for the ticketed event (3:1-6, 10:40-60, 12:11-15, Fig. 6 Steps 608 and 614 User may be notified of when to leave for event and provided information based on traffic level. Examiner’s note: Traffic information as traffic level descriptor is taught in teaching reference for Claim 1).

Karakotsios et al. does not explicitly disclose that the electronic ticket is stored on the computing device. 

However, Takahashi teaches: an electronic ticket is stored on the computing device ([0006]; Portable information terminal stores ticket information to route to destination).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karakotsios et al. to include the above limitations, as detailed in Takahashi with the motivation being to increase user convenience by providing hands-free travel and storing travel information relevant to the user on the portable device as detailed in Takahashi [0004]. 


As per Claim 3, Karakotsios et al. discloses the method of claim 2, 
	parsing ticket data from an electronic ticket application of the device (9:60-66, 17:50-56, 19:59, Device, such as cellphone, can include functionality for checking ticket information/ purchasing tickets and adding to calendar. Calendar information is used to determine predicted destination); 
	identifying, from the ticket data, a location of the ticketed event as the second predicted destination for the computing device (9:60-66, 17:50-56, Device can check ticket information to determine if ticketed event is within a specified distance. Furthermore, calendar makes inference of destination location based on added calendar event); and 
	automatically presenting the second predicted destination to include the second predicted destination (12:1-23 Present information of predicted destination, for example present routing information to destination). 

As per Claim 10, Karakotsios et al. discloses the non-transitory computer readable medium of claim 9, the program further comprising sets of instructions for: 
identifying that an electronic ticket corresponds to a ticketed event at a second predicted destination of the one or more predicted destinations (9:60-66, 10:40-60, 17:50-56 Identify ticket destination and add event to calendar to become predicted destination. Destination may be a second destination because the process of Fig. 5 for inferring destinations is repeated for new vehicle movement/ time of day); and 
automatically presenting a second predicted destination notification that presents a second traffic level descriptor describing a second amount of traffic along a second route to the ticketed event of the stored electronic ticket, and a second time to leave for the ticketed event (3:1-6, 10:40-60, 12:11-15, Fig. 6 Steps 608 and 614 User may be notified of when to leave for event and provided information based on traffic level. Examiner’s note: Traffic information as traffic level descriptor is taught in teaching reference for Claim 9).

Karakotsios et al. does not explicitly disclose that the electronic ticket is stored on the computing device. 

However, Takahashi teaches: an electronic ticket is stored on the computing device ([0006]; Portable information terminal stores ticket information to route to destination).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karakotsios et al. to include the above limitations, as detailed in Takahashi with the motivation being to increase user convenience by providing hands-free travel and storing travel information relevant to the user on the portable device as detailed in Takahashi [0004]. 

As per Claim 11, Karakotsios et al. discloses the non-transitory computer readable medium of claim 10, the program further comprising sets of instructions for: 
	parsing ticket data from an electronic ticket application of the device (9:60-66, 17:50-56, 19:59, Device, such as cellphone, can include functionality for checking ticket information/ purchasing tickets and adding to calendar. Calendar information is used to determine predicted destination); 
	identifying, from the ticket data, a location of the ticketed event as the second predicted destination for the computing device (9:60-66, 17:50-56, Device can check ticket information to determine if ticketed event is within a specified distance. Furthermore, calendar makes inference of destination location based on added calendar event); and 
	automatically presenting the second predicted destination to include the second predicted destination (12:1-23 Present information of predicted destination, for example present routing information to destination). 

As per Claim 16, Karakotsios et al. discloses the device of claim 15, the program further comprising sets of instructions for: 
identifying that an electronic ticket corresponds to a ticketed event at a second predicted destination of the one or more predicted destinations (9:60-66, 10:40-60, 17:50-56 Identify ticket destination and add event to calendar to become predicted destination. Destination may be a second destination because the process of Fig. 5 for inferring destinations is repeated for new vehicle movement/ time of day); and 
automatically presenting a second predicted destination notification that presents a second traffic level descriptor describing a second amount of traffic along a second route to the ticketed event of the stored electronic ticket, and a second time to leave for the ticketed event (3:1-6, 10:40-60, 12:11-15, Fig. 6 Steps 608 and 614 User may be notified of when to leave for event and provided information based on traffic level. Examiner’s note: Traffic information as traffic level descriptor is taught in teaching reference for Claim 15).

Karakotsios et al. does not explicitly disclose that the electronic ticket is stored on the computing device. 

However, Takahashi teaches: an electronic ticket is stored on the computing device ([0006]; Portable information terminal stores ticket information to route to destination).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karakotsios et al. to include the above limitations, as detailed in Takahashi with the motivation being to increase user convenience by providing hands-free travel and storing travel information relevant to the user on the portable device as detailed in Takahashi [0004]. 

As per Claim 17, Karakotsios et al. discloses the device of claim 16, the program further comprising sets of instructions for: 
	parsing ticket data from an electronic ticket application of the device (9:60-66, 17:50-56, 19:59, Device, such as cellphone, can include functionality for checking ticket information/ purchasing tickets and adding to calendar. Calendar information is used to determine predicted destination); 
	identifying, from the ticket data, a location of the ticketed event as the second predicted destination for the computing device (9:60-66, 17:50-56, Device can check ticket information to determine if ticketed event is within a specified distance. Furthermore, calendar makes inference of destination location based on added calendar event); and 
	automatically presenting the second predicted destination to include the second predicted destination (12:1-23 Present information of predicted destination, for example present routing information to destination). 

Alternatively, Claims 1, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (2004/0128066) in view of Karakotsios (US 9,574,894). Claims 7-8, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (2004/0128066) in view of Karakotsios (US 9,574,894)

Examiner’s Note: An alternative rejection to Claims 1, 9 and 15 is made to better align with the dependent claims. 

As per Claim 1, Kudo et al. discloses a method implemented by a computing device, the method comprising: 
identifying one or more predicted destinations for the computing device ([0063, 0074, 0098]; Fig. 1 Travel information history accumulation 15 acquires predicted destinations based on past traveling [0117, 0129]; Fig. 12 Preference information accumulation 33 acquires predicted destinations, such as those places a user has stopped for a predetermined period of time); 
identifying a calendar event at a first predicted destination of the one or more predicted destinations ([0130-0137, 0141]; Fig. 15, Fig. 16 Action prediction 17B can identify a scheduled event at a destination, such as one of the destinations acquired from the Travel information history accumulation 15 (or from Preference information accumulation 33) - For example N206 Laboratory shown in Fig. 17); 
determining a first amount of traffic on a first route to the first predicted destination ([0151]; Fig. 19 Determine traffic along route to predicted destination); and 
automatically presenting a first predicted destination notification that presents a first traffic level descriptor describing a first amount of traffic along the first route to the calendar event, and a first required travel time for the calendar event ([0141-0142, 0151-0152]; Fig. 23 Traffic description based on comparison to normal and estimated required time is displayed, route may be to a scheduled event at the destination).

While Kudo et al. discloses displaying a required travel time for the calendar event, Kudo et al. does not explicitly disclose providing the time to leave for the calendar event.

However, Karakotsios et al. teaches: providing the time to leave for the calendar event (3:1-6, 12:34-35 Mobile device can display when to leave for a calendar event). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kudo et al. to include the above limitations, as detailed in Karakotsios et al. with the motivation being to improve user convenience by coordinating activities and avoiding tedious tasks as detailed in Karakotsios et al. (1:30-34, 2:19-22).

As per Claim 7, Kudo et al. discloses the method of claim 1, further comprising: 
presenting the first predicted destination notification ([0141-0142, 0151-0152]; Fig. 23 Traffic description based on comparison to normal and estimated required time is displayed, route may be to a scheduled event at the destination); 
detecting that a traffic level to the calendar event has changed from the first amount of traffic to a third amount of traffic ([0141, 0148-0151, 0162]; Traffic level is determined to change, for example based on new re-start of engine and gathering traffic information or based on updating traffic information);  
generating a third traffic level descriptor that corresponds to the third amount of traffic ([0151-0153]; Fig. 23 Generate traffic description corresponding to traffic); and 
automatically presenting a third predicted destination notification to include the third traffic level descriptor for the third amount of traffic along the first route to the calendar event ([0141-0142, 0151-0152, 0162]; Fig. 23 New traffic description based on comparison to normal and estimated required time is displayed. Updated traffic information describing impacts to being on time is also displayed).

While Kudo et al. discloses updating presented traffic information based on changes in traffic conditions, Kudo et al. does not disclose displaying a third time to leave for the calendar event. 

However, Karakotsios et al. teaches displaying a third time to leave for the calendar event (3:1-6, 12:34-35 Mobile device can display when to leave for a calendar event, including notifying user to leave earlier based on traffic changes). 
The motivation to combine Kudo et al. and Karakotsios et al. is provided in rejection to claim 1. 

As per Claim 8, Kudo et al. discloses the method of claim 1, further comprising: 
presenting the first predicted destination notification at a first time ([0141-0142, 0151-0152]; Fig. 23 Traffic description based on comparison to normal and estimated required time is displayed, route may be to a scheduled event at the destination); 
at a second time, identifying a third route to the first predicted destination ([0154-0157]; Fig. 26 New alternate route to destination is determined) and 
determining a fourth amount of traffic along the third route to the first predicted destination ([0020, 0157]; New required time along alternative route is determined. Therefore, traffic amount is determined); and 
automatically presenting a fourth predicted destination notification that presents a fourth traffic level descriptor for the fourth amount of traffic along the third route to the calendar event, and a fourth required time for the calendar event ([0157]; Fig. 26 Traffic level description, for example a presentation describes a traffic comparison, and the required time for the alternative route).

While Kudo et al. discloses updating presented traffic information based on changes in traffic conditions, Kudo et al. does not disclose displaying a fourth time to leave for the calendar event. 

However, Karakotsios et al. teaches displaying a fourth time to leave for the calendar event (3:1-6, 12:24-35 Mobile device can display when to leave for a calendar event, including notifying user to leave earlier based on commute time increasing along alternate route to destination). 
The motivation to combine Kudo et al. and Karakotsios et al. is provided in rejection to claim 1. 

As per Claim 9, Kudo et al. discloses a non-transitory computer readable medium storing a program executable by at least one processing unit of a computing device, the program comprising sets of instructions for: 
identifying one or more predicted destinations for the computing device ([0063, 0074, 0098]; Fig. 1 Travel information history accumulation 15 acquires predicted destinations based on past traveling [0117, 0129]; Fig. 12 Preference information accumulation 33 acquires predicted destinations, such as those places a user has stopped for a predetermined period of time); 
identifying a calendar event at a first predicted destination of the one or more predicted destinations ([0130-0137, 0141]; Fig. 15, Fig. 16 Action prediction 17B can identify a scheduled event at a destination, such as one of the destinations acquired from the Travel information history accumulation 15 (or from Preference information accumulation 33) - For example N206 Laboratory shown in Fig. 17); 
determining a first amount of traffic on a first route to the first predicted destination ([0151]; Fig. 19 Determine traffic along route to predicted destination); and 
automatically presenting a first predicted destination notification that presents a first traffic level descriptor describing a first amount of traffic along the first route to the calendar event, and a first required travel time for the calendar event ([0141-0142, 0151-0152]; Fig. 23 Traffic description based on comparison to normal and estimated required time is displayed, route may be to a scheduled event at the destination).

While Kudo et al. discloses displaying a required travel time for the calendar event, Kudo et al. does not explicitly disclose providing the time to leave for the calendar event.

However, Karakotsios et al. teaches: providing the time to leave for the calendar event (3:1-6, 12:34-35 Mobile device can display when to leave for a calendar event). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kudo et al. to include the above limitations, as detailed in Karakotsios et al. with the motivation being to improve user convenience by coordinating activities and avoiding tedious tasks as detailed in Karakotsios et al. (1:30-34, 2:19-22).

As per Claim 13, Kudo et al. discloses the non-transitory computer readable medium of claim 9, the program further comprising sets of instructions for:  36
presenting the first predicted destination notification ([0141-0142, 0151-0152]; Fig. 23 Traffic description based on comparison to normal and estimated required time is displayed, route may be to a scheduled event at the destination); 
detecting that a traffic level to the calendar event has changed from the first amount of traffic to a third amount of traffic ([0141, 0148-0151, 0162]; Traffic level is determined to change, for example based on new re-start of engine and gathering traffic information or based on updating traffic information);  
generating a third traffic level descriptor that corresponds to the third amount of traffic ([0151-0153]; Fig. 23 Generate traffic description corresponding to traffic); and 
automatically presenting a third predicted destination notification to include the third traffic level descriptor for the third amount of traffic along the first route to the calendar event ([0141-0142, 0151-0152, 0162]; Fig. 23 New traffic description based on comparison to normal and estimated required time is displayed. Updated traffic information describing impacts to being on time is also displayed).

While Kudo et al. discloses updating presented traffic information based on changes in traffic conditions, Kudo et al. does not disclose displaying a third time to leave for the calendar event. 

However, Karakotsios et al. teaches displaying a third time to leave for the calendar event (3:1-6, 12:34-35 Mobile device can display when to leave for a calendar event, including notifying user to leave earlier based on traffic changes). 
The motivation to combine Kudo et al. and Karakotsios et al. is provided in rejection to claim 9. 

As per Claim 14, Kudo et al. discloses the non-transitory computer readable medium of claim 9, the program further comprising sets of instructions for: 
presenting the first predicted destination notification at a first time ([0141-0142, 0151-0152]; Fig. 23 Traffic description based on comparison to normal and estimated required time is displayed, route may be to a scheduled event at the destination); 
at a second time, identifying a third route to the first predicted destination ([0154-0157]; Fig. 26 New alternate route to destination is determined) and 
determining a fourth amount of traffic along the third route to the first predicted destination ([0020, 0157]; New required time along alternative route is determined. Therefore, traffic amount is determined); and 
automatically presenting a fourth predicted destination notification that presents a fourth traffic level descriptor for the fourth amount of traffic along the third route to the calendar event, and a fourth required time for the calendar event ([0157]; Fig. 26 Traffic level description, for example a presentation describes a traffic comparison, and the required time for the alternative route).

While Kudo et al. discloses updating presented traffic information based on changes in traffic conditions, Kudo et al. does not disclose displaying a fourth time to leave for the calendar event. 

However, Karakotsios et al. teaches displaying a fourth time to leave for the calendar event (3:1-6, 12:24-35 Mobile device can display when to leave for a calendar event, including notifying user to leave earlier based on commute time increasing along alternate route to destination). 
The motivation to combine Kudo et al. and Karakotsios et al. is provided in rejection to claim 9.

As per Claim 15, Kudo et al. discloses a device comprising: 
a set of processing units ([0059]; Fig. 1 Car navigation system, for example cellphone etc.); and 
a non-transitory computer readable medium storing a program executable by at least one processing unit of the set of processing units, the program comprising sets of instructions for ([0063-0064]; Data storage to accommodate travel prediction): 
identifying one or more predicted destinations for the computing device ([0063, 0074, 0098]; Fig. 1 Travel information history accumulation 15 acquires predicted destinations based on past traveling [0117, 0129]; Fig. 12 Preference information accumulation 33 acquires predicted destinations, such as those places a user has stopped for a predetermined period of time); 
identifying a calendar event at a first predicted destination of the one or more predicted destinations ([0130-0137, 0141]; Fig. 15, Fig. 16 Action prediction 17B can identify a scheduled event at a destination, such as one of the destinations acquired from the Travel information history accumulation 15 (or from Preference information accumulation 33) - For example N206 Laboratory shown in Fig. 17); 
determining a first amount of traffic on a first route to the first predicted destination ([0151]; Fig. 19 Determine traffic along route to predicted destination); and 
automatically presenting a first predicted destination notification that presents a first traffic level descriptor describing a first amount of traffic along the first route to the calendar event, and a first required travel time for the calendar event ([0141-0142, 0151-0152]; Fig. 23 Traffic description based on comparison to normal and estimated required time is displayed, route may be to a scheduled event at the destination).

While Kudo et al. discloses displaying a required travel time for the calendar event, Kudo et al. does not explicitly disclose providing the time to leave for the calendar event.

However, Karakotsios et al. teaches: providing the time to leave for the calendar event (3:1-6, 12:34-35 Mobile device can display when to leave for a calendar event). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kudo et al. to include the above limitations, as detailed in Karakotsios et al. with the motivation being to improve user convenience by coordinating activities and avoiding tedious tasks as detailed in Karakotsios et al. (1:30-34, 2:19-22).


As per Claim 19, Kudo et al. discloses the device of claim 15, the program further comprising sets of instructions for: 
presenting the first predicted destination notification ([0141-0142, 0151-0152]; Fig. 23 Traffic description based on comparison to normal and estimated required time is displayed, route may be to a scheduled event at the destination); 
detecting that a traffic level to the calendar event has changed from the first amount of traffic to a third amount of traffic ([0141, 0148-0151, 0162]; Traffic level is determined to change, for example based on new re-start of engine and gathering traffic information or based on updating traffic information);  
generating a third traffic level descriptor that corresponds to the third amount of traffic ([0151-0153]; Fig. 23 Generate traffic description corresponding to traffic); and 
automatically presenting a third predicted destination notification to include the third traffic level descriptor for the third amount of traffic along the first route to the calendar event ([0141-0142, 0151-0152, 0162]; Fig. 23 New traffic description based on comparison to normal and estimated required time is displayed. Updated traffic information describing impacts to being on time is also displayed).

While Kudo et al. discloses updating presented traffic information based on changes in traffic conditions, Kudo et al. does not disclose displaying a third time to leave for the calendar event. 

However, Karakotsios et al. teaches displaying a third time to leave for the calendar event (3:1-6, 12:34-35 Mobile device can display when to leave for a calendar event, including notifying user to leave earlier based on traffic changes). 
The motivation to combine Kudo et al. and Karakotsios et al. is provided in rejection to claim 15. 

As per Claim 20, Kudo et al. discloses the device of claim 15, the program further comprising sets of instructions for: 
presenting the first predicted destination notification at a first time ([0141-0142, 0151-0152]; Fig. 23 Traffic description based on comparison to normal and estimated required time is displayed, route may be to a scheduled event at the destination); 
at a second time, identifying a third route to the first predicted destination ([0154-0157]; Fig. 26 New alternate route to destination is determined) and 
determining a fourth amount of traffic along the third route to the first predicted destination ([0020, 0157]; New required time along alternative route is determined. Therefore, traffic amount is determined); and 
automatically presenting a fourth predicted destination notification that presents a fourth traffic level descriptor for the fourth amount of traffic along the third route to the calendar event, and a fourth required time for the calendar event ([0157]; Fig. 26 Traffic level description, for example a presentation describes a traffic comparison, and the required time for the alternative route).

While Kudo et al. discloses updating presented traffic information based on changes in traffic conditions, Kudo et al. does not disclose displaying a fourth time to leave for the calendar event. 

However, Karakotsios et al. teaches displaying a fourth time to leave for the calendar event (3:1-6, 12:24-35 Mobile device can display when to leave for a calendar event, including notifying user to leave earlier based on commute time increasing along alternate route to destination). 
The motivation to combine Kudo et al. and Karakotsios et al. is provided in rejection to claim 15. 

Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (2004/0128066) in view of Karakotsios (US 9,574,894) in further view of Ton et al. (2010/0067631).

As per Claim 4, Kudo et al. discloses the method of claim 1, further comprising: 
determining that at least one other computing device is associated with the identified user ([0130]; Fig. 15 Refer to Scheduler 41, which may be a PDA or cellular phone, associated with user);  
accessing event data that was generated at the at least one other computing device ([0131]; Fig. 15, Fig. 16 Navigation system 1C accesses scheduled data, for example data shown in Fig. 16); and 
generating the first predicted destination notification based on the accessed event data ([0130-0137, 0141-0142, 0151-0152]; Destination notification is provided based on the destination being predicted. Destination may be predicted because it is a scheduled destination).

Kudo et al. does not explicitly disclose: that determining at least one other computing device is associated with the identified user includes the steps of: identifying a user account for a user of the computing device; determining that at least one other computing device is associated with the identified user account.

However, Ton et al. teaches: identifying a user account for a user of the computing device; determining that at least one other computing device is associated with the identified user account ([0058, 0090-0091]; Fig. 1A, Fig. 8 Prior to initiating data transfer, for example transferring calendar data between devices, a user account is determined to match).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kudo et al. to include the above limitations, as detailed in Ton et al. with the motivation being to allow efficient data transfer between devices over the internet and provide back-up storage for information as detailed in Ton et al. [0008-0010, 0021]. 

As per Claim 12, Kudo et al. discloses the non-transitory computer readable medium of claim 9, the program further comprising sets of instructions for: 
determining that at least one other computing device is associated with the identified user ([0130]; Fig. 15 Refer to Scheduler 41, which may be a PDA or cellular phone, associated with user);  
accessing event data that was generated at the at least one other computing device ([0131]; Fig. 15, Fig. 16 Navigation system 1C accesses scheduled data, for example data shown in Fig. 16); and 
generating the first predicted destination notification based on the accessed event data ([0130-0137, 0141-0142, 0151-0152]; Destination notification is provided based on the destination being predicted. Destination may be predicted because it is a scheduled destination).

Kudo et al. does not explicitly disclose: that determining at least one other computing device is associated with the identified user includes the steps of: identifying a user account for a user of the computing device; determining that at least one other computing device is associated with the identified user account.

However, Ton et al. teaches: identifying a user account for a user of the computing device; determining that at least one other computing device is associated with the identified user account ([0058, 0090-0091]; Fig. 1A, Fig. 8 Prior to initiating data transfer, for example transferring calendar data between devices, a user account is determined to match).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kudo et al. to include the above limitations, as detailed in Ton et al. with the motivation being to allow efficient data transfer between devices over the internet and provide back-up storage for information as detailed in Ton et al. [0008-0010, 0021]. 

As per Claim 18, Kudo et al. discloses the device of claim 15, the program further comprising sets of instructions for: 
determining that at least one other computing device is associated with the identified user ([0130]; Fig. 15 Refer to Scheduler 41, which may be a PDA or cellular phone, associated with user);  
accessing event data that was generated at the at least one other computing device ([0131]; Fig. 15, Fig. 16 Navigation system 1C accesses scheduled data, for example data shown in Fig. 16); and 
generating the first predicted destination notification based on the accessed event data ([0130-0137, 0141-0142, 0151-0152]; Destination notification is provided based on the destination being predicted. Destination may be predicted because it is a scheduled destination).

Kudo et al. does not explicitly disclose: that determining at least one other computing device is associated with the identified user includes the steps of: identifying a user account for a user of the computing device; determining that at least one other computing device is associated with the identified user account.

However, Ton et al. teaches: identifying a user account for a user of the computing device; determining that at least one other computing device is associated with the identified user account ([0058, 0090-0091]; Fig. 1A, Fig. 8 Prior to initiating data transfer, for example transferring calendar data between devices, a user account is determined to match).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kudo et al. to include the above limitations, as detailed in Ton et al. with the motivation being to allow efficient data transfer between devices over the internet and provide back-up storage for information as detailed in Ton et al. [0008-0010, 0021]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (2004/0128066) in view of Karakotsios (US 9,574,894) in further view of Ton et al. (2010/0067631) in further view of Wenneman et al. (US 8,781,716).

As per Claim 5, Kudo et al. discloses the method of claim 4, wherein the accessed event data includes calendar application data ([0130-0131]; Fig. 16 Accessed data includes schedule data from a cellphone).

Kudo et al. does not disclose that the accessed event data includes electronic ticket application data and reminder application data 

However, Karakotsios et al. teaches: event data for a calendar application includes electronic ticket application data (17:50-56, 19:55-60 Accessed data includes ticket data from purchases made on a cellphone) 
The motivation to combine Kudo et al. and Karakotsios et al. is provided in rejection to claim 1. 

	Furthermore, Wenneman et al. teaches: accessed event data includes reminder application data (6:50-54 Intended destination and route may be predicted based on location data stored in a reminder application). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kudo et al. to include the above limitations, as detailed in Wenneman et al. with the motivation being to improve user convenience by ensuring notifications, alerts or warnings are provided when traveling to a location stored in a reminder application and by providing suggestions for locations or businesses along a route that may be of interest to the user as detailed in  Wenneman et al. (2:1-5, 2:45-54).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (2004/0128066) in view of Karakotsios (US 9,574,894) in further view of Barker et al. (2007/0208498).

As per Claim 6, Kudo et al. discloses the method of claim 1, wherein the first traffic level descriptor describes the first amount of traffic, in consideration of usual traffic ([0151-0152]; Fig. 23 Traffic description details a comparison between current traffic and usual traffic. For example in Fig. 23, Traffic on route to ABC Co Ltd describes a slow down but traffic information to clinic details no traffic jam is present). 

Kudo et al. does not explicitly disclose: the traffic descriptor describes the traffic as being one of usual traffic, better than usual traffic, and worse than usual traffic.

However, Barker et al. teaches: traffic descriptions describe traffic descriptors may describe traffic as being one of usual traffic, better than usual traffic, and worse than usual traffic ([0108]; Fig. 7G Traffic conditions are represented as normal, better than normal and worse than normal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kudo et al. to include the above limitations, as detailed in Barker et al. with the motivation being to allow the user to effectively understand traffic conditions and provide the user flexibility on type of information provided as detailed in Barker et al. [0005-0006, 0015, 0017]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                       
	
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619